February 8, 20111 United States Securities and Exchange Commission treet NE Washington, DC 20549 Attn:John Dana Brown Attorney-Advisor RE:Wilder Filing, Inc. Amendment No. 3 to Form 10 Filed January 12, 2011 File No. 000-53876 Dear Mr. Brown: We are in receipt of your letter dated January 25, 2011 and would like to respond as follows: General 1. We have contacted the IRS to request a termination of the S corporation election for Wilder Filing, Inc. effective January 1, 2011. Liquidity and Capital Resources, page 9 2. We have revised disclosure to clarify that the company expects that it will need to raise funds within the next twelve months for advertising, the costs of being a public company and to comply with interactive data filing requirements.We confirm that we estimate it will cost approximately $25,000 per year to comply with Exchange Act reporting requirements. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters, page 13 3. The company’s S corporation distributions were a form of compensation to its three directors.There are no agreements between any stockholders regarding the amount or proportion of S corporation distributions to be paid. Thank you. Very truly yours, /s/ Joel Schonfeld
